Citation Nr: 1744747	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  08-23 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to December 23, 2016, and a rating in excess of 40 percent from that date, for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include due to herbicide exposure, or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1972, to include service in the Republic of Vietnam from April 1970 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision, in which the RO, inter alia, granted service connection for diabetes mellitus, assigning an initial rating of 20 percent and an effective date of February 13, 2007 (the date of the filing of the claim for service connection), granted service connection for bilateral hearing loss, assigning an initial rating of zero percent and an effective date of February 13, 2007 (the date of the filing of the claim for service connection), denied service connection for hypertension, and denied service connection for a right knee disability.  In February 2008, the Veteran filed a notice of disagreement (NOD) with these denials and the assigned initial ratings for diabetes mellitus and bilateral hearing loss.  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.  A supplemental SOC (SSOC) was issued in July 2012.

As the Veteran disagreed with the initial rating assigned following the award of service connection for diabetes mellitus, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability), as reflected on the title page.

In August 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.  

In November 2014, the Board denied the claim for a higher initial rating for bilateral hearing loss.  Hence, this matter is no longer in appellate status.  The Board also remanded the claims for a higher initial rating for diabetes mellitus and for service connection for hypertension and for a right knee disability to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.

After accomplishing further action, in a March 2015 rating decision, the AOJ granted the Veteran's claim for service connection for a right knee disability.  As this matter resolved the claim for service connection for a right knee disability, and the Veteran did not disagree with the initial rating or effective date assigned (see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977)), no claim involving the right knee remains on appeal.  Also in a March 2015 SSOC, the AOJ continued to deny the claims for a higher initial rating for diabetes mellitus and for service connection for hypertension, and returned the matters to the Board for further appellate consideration.

In September 2015, the Board again remanded the remaining claims on appeal to the AOJ for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a December 2015 SSOC), and returned the matters to the Board for further appellate consideration.

In June 2016, the Board again remanded the remaining claims on appeal to the AOJ for further action, to include additional development of the evidence.  After accomplishing further action, in a February 2017 rating decision, the AOJ partially granted the Veteran's claim for a higher initial rating for diabetes mellitus, awarding a 40 percent rating, effective December 23, 2016 (the date of a VA examination).  However, inasmuch as higher ratings for diabetes mellitus is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial rating-now characterized to encompass the staged ratings assigned, as reflected on the title page-remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  In that rating decision, the AOJ also granted service connection for nephropathy associated with diabetes mellitus, assigning an initial rating of zero percent and an effective date of December 23, 2016.  The Veteran has not expressed disagreement with the initial rating or effective date assigned.  Also, in a February 2017 SSOC, the AOJ continued to deny the claims for a higher initial rating for diabetes mellitus and for service connection for hypertension, and returned the matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for a higher initial rating for diabetes mellitus is set forth below.  The remaining claim for service connection for hypertension is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  From the February 13, 2007 effective date of the award of service connection to December 22, 2016, the Veteran's diabetes mellitus required either oral hypoglycemic agent and restricted diet or insulin and restricted diet, but did not require regulation of the Veteran's activities within the meaning of the applicable diagnostic criteria; there also were no separately ratable complications of diabetes other than those for which separate ratings have already been assigned.  

3.  From December 23, 2016, the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities, but did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

4.  The applicable schedular criteria are adequate to evaluate the Veteran's diabetes mellitus at all pertinent points.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, from February 13, 2007 to December 22, 2016, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).

2.  The criteria for a rating in excess of 40 percent for diabetes mellitus, from December 23, 2016, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, DC 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a May 2007 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate his claim herein decided (which was then a claim for service connection for diabetes mellitus).  This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA, and also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

After the February 2008 award of service connection for diabetes mellitus and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, a July 2008 SOC set forth the applicable criteria for higher ratings for diabetes mellitus (the time and form of which sufficed, in part, for Dingess/Hartman).  Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, VA treatment records, and reports of VA examinations.  Also of record and considered in connection with the claim is the transcript of the August 2014 Board hearing, as well as the written statements provided by the Veteran and his representative.  The Board finds that no further action to develop the claim herein decided, prior to appellate consideration, is required.

The Board points out that the Veteran was provided the opportunity to orally set forth his contentions during a hearing before the undersigned VLJ.  During the August 2014 Board hearing, the undersigned enumerated the issues on appeal, to include the claim for a higher initial rating for diabetes mellitus.  Pertinent to this issue, testimony was elicited from the Veteran regarding the nature and severity of his diabetes mellitus.  Although the submission of specific evidence was not explicitly suggested, any omission in this regard was cured by the further development subsequently conducted pursuant to the Board's September 2015 and June 2016 remands.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

As for the June 2016 remand, the Board, in part, instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding outstanding private (non-VA) records, and attempt to obtain all identified outstanding private records.  In response, updated VA treatment records were obtained, the AOJ sent a letter to the Veteran in July 2016 requesting information concerning outstanding private (non-VA) records, and subsequently all available identified outstanding private records were obtained.  Accordingly, the Board finds that, with respect to the claim decided herein, the AOJ has substantially complied with the prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  As the AOJ has already assigned staged ratings for the Veteran's diabetes mellitus, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

In this case, the current 20 and 40 percent ratings for the Veteran's diabetes mellitus have been assigned under DC 7913.  Under DC 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A maximum, 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  See id. at 364.
The rating of diabetes mellitus under DC 7913 includes successive rating criteria, whereby the evaluation of each higher rating includes the criteria of each lower rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision means that all of the conditions listed in the provision must be met).

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

Initially, the Board notes that the Veteran does have compensable complications of diabetes that have already been rated separately, to include idiopathic neuropathy of the bilateral upper and lower extremities and nephropathy.  See id.  Additionally, the Veteran has been awarded special monthly compensation for loss of use of a creative organ (erectile dysfunction) from February 22, 2008.  These ratings and effective dates are not on appeal.

Turning to the relevant evidence of record, the Veteran was afforded a VA diabetes mellitus examination in December 2007.  The VA examiner noted that the Veteran's diabetes mellitus was diagnosed approximately two years ago, that the Veteran had never been on insulin, that he had never had a hypoglycemic reaction, and that he was not ketone prone and had no episodes of ketosis.  He also noted that the Veteran had only been treated with oral agents, that he used Metformin 500 mg a day, and that he had good glycemic control.  He also noted that the Veteran was not on a restricted diet, and that he had no significant weight loss since his last diabetic examination.  He also noted that the Veteran had no restriction of activities to account for relating to diabetes mellitus such as avoiding strenuous activities due to hypoglycemic reactions.   He also noted that there had been no hospitalization for diabetic related issues.  He also noted that the Veteran's visits to diabetic care providers appeared to be one to three times per year.  He also noted that in terms of complications, there was no diabetic retinal disease, no proteinuria or renal disease, no cardiovascular disease, no skin disease, no diabetic foot disease, and no bladder or bowel problems.  He also noted that there was no limitation on work due to diabetes mellitus.  

During a September 2008 VA neurological examination, the Veteran reported that he was currently working in a county jail as a psychiatric technician.  He also reported that he was taking Metformin and Glucophage, but no insulin, for his diabetes mellitus.  He also reported that he started doing strict dieting for his diabetes mellitus one year ago.

In October 2011, the Veteran underwent another VA diabetes mellitus examination.  The VA examiner noted that the Veteran's treatment for his diabetes mellitus consisted of prescribed oral hypoglycemic agent(s), and that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  He also noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, and that the Veteran had zero episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  He also noted that the Veteran had no progressive unintentional weight loss attributable to diabetes mellitus.  Concerning complications of diabetes mellitus, he indicated that the Veteran did not have diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction caused by diabetes mellitus, or diabetic retinopathy, but indicated that the Veteran did have erectile dysfunction due to diabetes mellitus.  He also indicated that the Veteran's diabetes mellitus did not impact his ability to work.  During an October 2011 VA peripheral nerves examination, the Veteran was diagnosed with diabetic peripheral neuropathy.

In a March 2012 Peachwood Medical Group (PMG) treatment note, the physician noted that he discussed diet and need for increased activity regarding the Veteran's diabetes mellitus.  In a September 2012 PMG treatment note, the physician noted that he encouraged the Veteran to continue with a healthy diet and to continue current medication regarding his diabetes mellitus.  

In a January 2013 PMG treatment note, the physician noted that he discussed diet and regular exercise, and that weight loss would be helpful regarding the Veteran's diabetes mellitus.  In a February 2013 VA eye imaging consult note, the Veteran reported that his current diabetes therapy consisted of diet and an oral agent (Metformin).  In an April 2013 PMG treatment note, the physician noted that the Veteran would continue current medication and a healthy diet for his diabetes mellitus.  In a July 2013 PMG treatment note, the physician noted that the Veteran was having side effects (diarrhea) from Metformin, and that he would continue to follow a diet and to regularly exercise regarding his diabetes mellitus.

In a January 2014 PMG treatment note, the physician noted that the Veteran would continue current medication for his diabetes mellitus, and that a healthy diet and need for regular exercise was discussed regarding the Veteran's diabetes mellitus.  In a July 2014 PMG treatment note, the physician noted that he discussed healthy diet and the need to continue regular exercise regarding the Veteran's diabetes mellitus.  

In an April 2015 statement, the Veteran confirmed that he continued to treat his diabetes mellitus with oral hypoglycemic agents and a restricted diet.  He also indicated that he experienced acute nausea, diarrhea, shakiness, and perspiration due to his diabetes mellitus medication.

In January 2015, the Veteran underwent another VA diabetes mellitus examination.  The VA examiner noted that the Veteran's treatment for his diabetes mellitus consisted of a restricted diet and oral hypoglycemic agent(s), and that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  He also noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month, and that the Veteran had zero episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months.  He also noted that the Veteran had no progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  Concerning complications of diabetes mellitus, he indicated that the Veteran had erectile dysfunction due to diabetes mellitus.  He also indicated that the Veteran's diabetes mellitus did not impact his ability to work.  During the examination, the Veteran requested the VA examiner to include additional information on the report, to include that he had almost daily episodes of diarrhea (thought to be from Metformin).  He also requested the VA examiner to include that he had daily episodes of weakness, fatigue, and nausea, as well as night sweats.  The VA examiner opined that these were non-specific symptoms.  

In a January 2016 PMG treatment note, the physician noted that the Veteran's diabetes mellitus was stable, and that the Veteran had no hypoglycemic or diabetic complications.  In this regard, the physician noted that the pertinent negatives for hypoglycemia included the following: no confusion, no dizziness, no headaches, no hunger, no mood changes, no nervousness/anxiousness, no pallor, no seizures, no sleepiness, no speech difficulty, no sweats or no tremors.  The physician also noted that the pertinent negatives for diabetes included the following: no blurred vision, no chest pain, no fatigue, no foot paresthesias, no foot ulcerations, no polydipsia, no polyphagia, no polyuria, no visual change, no weakness, and no weight loss.  The physician noted that he advised the Veteran to follow a low refined carbohydrates diet, to lose weight, and to continue current medications.  In a May 2016 PMG treatment note, the physician noted that he discussed healthy diet and need for regular exercise regarding the Veteran's diabetes mellitus.  The physician also discussed how weight loss would help control the Veteran's diabetes mellitus.

In a July 2016 statement, the Veteran stated that he had horrible side effects related to his oral medication for diabetes mellitus.  In this regard, he stated that he experienced diarrhea and feelings similar to the flu (lethargy, nausea, and fatigue).

In an August 2016 VA primary care note, the physician noted that the Veteran used to have a lot of diarrhea from his Metformin, but that he got better when he switched to extended release.  The physician also noted that the following actions/plan was discussed concerning the Veteran's diabetes mellitus: no medication changes, good diabetic diet, try to get some form of daily exercise, and continue to monitor blood sugars and bring log to visits.  In a September 2016 VA primary care treatment note, the physician noted that the Veteran was currently on triple oral therapy for his diabetes mellitus, and that the Veteran would now begin insulin therapy.  It was noted that diet was also discussed during that visit.  In a December 19, 2016 VA primary care treatment note, the physician noted that the Veteran was currently taking three oral hypoglycemic agents and insulin for his diabetes.  The physician also noted that the following actions/plan was discussed concerning the Veteran's diabetes mellitus: no medication changes, continue a good diabetic diet, try to get some form of daily exercise, and continue to monitor blood sugars and bring log to visits.  

On December 23, 2016, the Veteran underwent another diabetes mellitus examination.  The VA examiner noted that the Veteran's treatment for his diabetes mellitus consisted of a restricted diet, oral hypoglycemic agent(s), insulin (one injection per day), and regulation of activities.  He also noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month, and that the Veteran had zero episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months.  He also noted that the Veteran had no progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  Concerning complications of diabetes mellitus, he indicated that the Veteran had diabetic nephropathy and erectile dysfunction.  He also indicated that the Veteran's diabetes mellitus did not impact his ability to work.

Considering the pertinent evidence in light of the applicable rating criteria and other legal authority noted above, the Board finds that the Veteran's diabetes mellitus symptoms do not warrant a rating in excess of 20 percent prior to December 23, 2016.  Specifically, prior to December 23, 2016, while the evidence shows that the Veteran's diabetes mellitus treatment included oral hypoglycemic agent(s), insulin (starting in September 2016), and a restricted diet, the evidence does not support a finding that the Veteran required regulation of activities due to his diabetes mellitus, as detailed by DC 7913 (defining regulation of activities as the avoidance of strenuous occupational and recreational activities).  See 38 C.F.R. § 4.119.  To the contrary, the evidence shows that the Veteran was consistently advised and encouraged by medical professionals to regularly exercise.  Therefore, the criteria for a higher, 40 percent rating are not met, prior to December 23, 2016.  As the higher ratings all require regulation of activities, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met, prior to December 23, 2016.  

In addition, the Board finds that the Veteran's diabetes mellitus symptoms do not warrant a rating in excess of 40 percent, since December 23, 2016.  Specifically, since December 23, 2016, while the evidence shows that the Veteran's diabetes mellitus treatment included oral hypoglycemic agent(s), insulin, a restricted diet, and regulation of activities, the evidence does not support a finding that the Veteran's diabetes mellitus has ever required hospitalization or twice a month visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  Therefore, the criteria for a higher, 60 percent rating are not met, since December 23, 2016.  As an even higher rating requires episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or at least twice a month visits to a diabetic care provider, it follows that the criteria for an even higher rating (100 percent) likewise are not met, since December 23, 2016.  

In accordance with Note (1), the Board has also considered the complications of the Veteran's diabetes mellitus, but finds that none provides a basis for any higher or additional rating.  In this regard, the record does not demonstrate that the Veteran has had any complications of diabetes mellitus other than those for which ratings have already been assigned.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's diabetes mellitus has reflected to be so exceptional or so unusual as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

However, if the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

Here, the Board finds that the applicable rating criteria for diabetes mellitus reasonably describe the Veteran's disability level and symptomatology throughout the course of the period on appeal and provide for additional or more severe symptoms than currently shown by the evidence.  The criteria address the nature of the treatment regimen and incidence of acute exacerbations and provide for higher ratings for more rigorous or frequent treatment, which is not indicated in the lay or medical evidence of record.  Further, the Veteran has been diagnosed with several complications, and they have been awarded separate ratings.  Neither the lay nor medical evidence shows any additional manifestations warranting consideration in the evaluation of the Veteran's diabetes mellitus.  Notably, the evidence of record does not indicate that the schedular criteria are inadequate to rate the Veteran's diabetes mellitus.  The Board notes that the Veteran has complained of experiencing side effects from his diabetes mellitus medication, to include weakness/shakiness, fatigue, nausea, sweating, and diarrhea.  However, weakness/shakiness, fatigue, nausea, and sweating have not been attributed to the Veteran's diabetes mellitus medication or his diabetes mellitus.  In addition, with regard to all of the reported side-effects, the criteria contemplate the necessity of medication, and no unusual side effect of medication has otherwise been noted by a medical professional.  In short, the Veteran's disability picture for the appeal period is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate.  See Thun, 22 Vet. App. at 115.

However, to the extent that any of the reported side-effects are related to the Veteran's diabetes mellitus and not contemplated by the applicable rating criteria, the Board acknowledges that a question is raised as to whether the available schedular evaluation for diabetes mellitus is adequate.  However, the evidence does not show marked interference with employment, frequent periods of hospitalization, or that the regular schedular standards have otherwise been rendered impractical.  Here, the Veteran has not asserted that his diabetes mellitus caused him significant issues while he was working or that he retired because of his diabetes mellitus, and the other evidence of record suggests no actual occupational impairment or any hospitalizations, let alone frequent hospitalizations, due to the Veteran's diabetes mellitus.  Accordingly, the Board finds that the criteria for referral for extra-schedular consideration have not been met.  See Thun, supra. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's diabetes mellitus is appropriately rated as a single disability, and he has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although, the Veteran has indicated that his diabetes mellitus would hypothetically cause difficulties if he was still working at his last job prior to retirement, there is no evidence or allegation that his diabetes mellitus has actually or effectively rendered him unable to secure and follow all substantially gainful employment at any pertinent point.  Under these circumstances, the Board concludes that a claim for a TDIU due to diabetes mellitus has not been raised in conjunction with the instant claim for a higher rating and need not be addressed herein.

For the foregoing reasons, the claim for an initial rating in excess of 20 percent, prior to December 23, 2016, and a rating in excess of 40 percent, since December 23, 2016, for diabetes mellitus must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of higher ratings at any pertinent point, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial rating in excess of 20 percent for diabetes mellitus, from February 13, 2007 to December 22, 2016, is denied.

A rating in excess of 40 percent for diabetes mellitus, from December 23, 2016, is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Pursuant to the Board's June 2016 remand, the Veteran was afforded an additional VA medical opinion in connection with his claim for service connection for hypertension in July 2016.  The providing VA physician opined that it was less likely than not that the Veteran's hypertension was caused by diabetes mellitus.  He reasoned that hypertension preceded the onset of diabetes mellitus by six years.  He also opined that there was no aggravation of the Veteran's hypertension due to diabetes mellitus.  He reasoned that all recorded blood pressure readings had been in acceptable range since the onset of diabetes mellitus, and that the Veteran had continued normal kidney function.  He explained that diabetes mellitus could cause kidney failure in which case kidney failure could cause hypertension, but that was not the case with the Veteran.  

However, during a December 2016 VA kidney conditions examination, the Veteran was diagnosed with diabetic nephropathy.  Therefore, the July 2016 VA medical opinion appears to have been based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  The Board notes that the December 2016 VA examiner indicated that the Veteran's hypertension was not caused by his kidney condition, by checking the box "NO" in response to "DOES THE VETERAN HAVE HYPERTENSION AND/OR HEART DISEASE DUE TO RENAL DYSFUNCTION OR CAUSED BY ANY KIDNEY CONDITION?"  However, the VA examiner did not provide a rationale for such conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, the Board notes that the Veteran's representative has asserted that, "[i]t is commonly understood that diabetes is an insidious disease that may have long preceded the date of diagnosis," in response to the physician's reasoning that hypertension preceded the onset of diabetes mellitus.

Moreover, the Board notes that in addition to asserting that his hypertension is related to his service-connected diabetes mellitus, the Veteran has also asserted that his hypertension is related to herbicide exposure.  As noted in the Introduction, the Veteran served in Vietnam, and it is thus presumed that he was exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2016).  The Board notes that hypertension is not among the list of disabilities for which presumptive service connection based on such exposure is available.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  The Board also notes, however, that service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability is in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); see also Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).  However, there is no opinion of record addressing whether the Veteran's hypertension may be etiologically related to in-service herbicide exposure.  

In light of the above, the Board finds that the medical evidence currently of record is insufficient to resolve the claim for service connection, and that outstanding questions as to etiology remain.  Accordingly, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made).

Thus, on remand, the AOJ should arrange to obtain an addendum opinion from the physician who provided the July 2016 VA medical opinion, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the physician designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to a scheduled examination, without good cause, may well result in denial of his claim for service connection.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VAMC in Fresno, California, and that records from those facilities dated through December 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Fresno VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since December 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Fresno VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 2016.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to have the physician, who provided the July 2016 VA medical opinion, provide an addendum opinion addressing the etiology of the Veteran's current hypertension.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's hypertension:

(a) had its onset during service or is otherwise medically related to service-to particularly include the Veteran's conceded in-service herbicide exposure; or, if not,.

(b) was caused OR is or has been aggravated (worsened beyond natural progression) by his service-connected diabetes mellitus.  

If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from the aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing all of the above, the physician must consider and discuss all pertinent medical and lay evidence, to include competent assertions as to the nature, onset and continuity of symptoms associated with hypertension.  In addition, the physician should specifically address the Veteran's representative's contention that "[i]t is commonly understood that diabetes is an insidious disease that may have long preceded the date of diagnosis."

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


